Citation Nr: 1802347	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to March 1965 and from June 1968 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  That rating decision granted service connection for PTSD and assigned a 70 percent rating for Schizophrenia and PTSD.  

The Board remanded the matter in July 2015 for further development.  On remand the Veteran was given a new VA examination and the RO issued a supplemental statement of the case, which adjudicated the claim on the merits.  The Board is satisfied that there has been substantial compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  Therefore, the Board will proceed in considering this claim on the merits.  


FINDING OF FACT


The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; however, total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of a 70-percent rating for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to notify the Veteran of the evidence needed to substantiate his claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159 (2017).

The Veteran was provided the required notice in a September 2010 letter as well as letters in July and August 2015.  However, to the extent that the Veteran's representative argues in its brief that the duty to notify was not met because the BVA remand orders were returned, the Board notes that the RO called the Veteran and confirmed his address in August 2015 and resent the remand order.  Moreover, the Veteran has not demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notice obligations. 

The VCAA also imposes obligations on the VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.  In this case, the Veteran was provided notice letters in September 2010, July 2015 and August 2015 informing him of both his obligations and the VA's obligations.  The Veteran's representative argues in its brief that the duty to assist was not met because the RO did not ask the Veteran "if he knew the VA only obtained 4 months of Atlanta records, which had no mental health treatment notes in them."  The representative also alleges that the "[V]eteran has identified additional medical evidence"; however, there is no evidence the Veteran identified additional relevant records.  Moreover, Section 5103A of title 38, U.S. Code, "requires the Secretary to 'make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits.'"  Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (citing 38 U.S.C. § 5103A (a), (b)).  "Under section 5103A (b), the Secretary's duty to assist includes making 'reasonable efforts to obtain relevant records,' so long as the claimant 'adequately identifies' those records to the Secretary and authorizes the Secretary to obtain them."  Id.  Here, the Veteran did not respond to the July and August 2015 letters requesting him to identify additional relevant evidence.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran.  

The duty to assist also requires that when a VA undertakes an examination that the VA must ensure the examination is adequate.  The Veteran underwent VA examinations and the Veteran's file was reviewed by VA experts.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's medical history, recorded current complaints, and rendered appropriate diagnosis and opinions consistent with the total evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 4.2.

II. Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more severe than accounted for in his current disability rating of 70 percent. 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995); 38 C.F.R. § 4.1. 

Under the general rating formula, a 70-percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work like setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, General Rating Formula for Mental Disorders. 

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under Section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that Section 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 117.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social and occupational is functioning on a hypothetical continuum of mental health and illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2017).  GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).  The amendments replace those references with references to the recently published Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This claim is governed by DSM-IV.

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995); Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the updated Fifth Edition (DSM-5).

A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The probative value of the GAF scores will be considered in light of the other evidence of record.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a 70-percent rating, but no higher, for the entire period on appeal.

A.  VA Medical Examination Reports 

The Veteran was afforded a VA examination in November 2010, which was conducted by a psychiatrist.  The Veteran reported that he was in combat in Vietnam but also encountered traumatic events involving racial discrimination while in active service.  The Veteran told the examiner that he was previously diagnosed with delusional disorder and PTSD but was not currently receiving treatment for PTSD.  On mental status examination, the Veteran was noted to be a reliable historian, and exhibited normal orientation, hygiene and appearance.  He also demonstrated normal attention and concentration.  He denied suicide ideation and panic attacks.  The examiner noted "[d]elusional thinking is present intermittently, including thinking that he is being followed and under surveillance."   See (November 2010 VA Examination).  The examiner diagnosed the Veteran with PTSD and delusion disorder, and assigned a GAF score of 60.  The examiner also noted that the Veteran had "persistent symptoms of increased arousal such as:  difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response."  Id.  He also opined that the Veteran's "psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation."  Id.  Finally, the examiner also opined that the Veteran did not pose any danger to himself or others.  

Pursuant to a July 2015 remand, the Veteran underwent a second psychiatric VA examination in August 2015.  The examiner noted that the Veteran presented in casual dress and was properly groomed.  He also observed that the Veteran exhibited no psychomotor agitation or unusual mannerisms and that "his thought processes are organized and goal-directed without any loose associations or flight of ideas."  See (August 2015 VA Examination).  The Veteran denied any suicidal or homicidal ideations and was oriented to person, place, time and situation.  He also reported that he was not currently receiving any mental health treatment and had last taken psychotropic medications a few years ago.  The examiner diagnosed the Veteran with PTSD and opined that the Veteran did not have schizophrenia because "he does not have any disorganization of speech, or thought process, or show any disorganized behavior."  Id.  He also found that "the Veteran's paranoid ideations all appear to relate back to his traumatic experiences in Vietnam and are part of his PTSD."  Id.  Finally, the examiner opined that the Veteran had "occupational and social impairment with deficiencies in most areas, such as at work, school, family relations, judgment, thinking and/or mood."  Id.  

B.  VA Medical Treatment Notes
In addition to the above evidence, the Board also reviewed the Veteran's VA outpatient notes pertaining to the Veteran.  The Veteran's mental health treatment record indicates he underwent a psychological evaluation at the VA Medical Center in July 2002.  See (VA Medical Treatment Record, page 4).  The Veteran reported trouble sleeping, constant memories of Vietnam, and that he was hospitalized twice due to hallucinations, depression, and suicide ideation.  Id., page 5.  He was diagnosed with PTSD and assigned a GAF score of 45.  He was also prescribed Trazadone and Risperdal.  Id., page 5.  In a psychological assessment in February 2003, the Veteran "reported that he has been under surveillance on a 24-hour basis since being discharged from the military."  He was diagnosed with delusional disorder and was assigned a GAF score of 50.  Id., pages 16, 18.  He also reported that he was not taking his medications.  Id., page 17.  The last psychiatric treatment note is from September 2003, when the Veteran reported "mixed problems w[ith] sleeping, vague fearfulness, no recent hallucinations, ongoing anxiety and depression."  Id., page 11.  
The most recent VA treatment notes in the record are from March 2015 to June 2015 for dental care and complaint of vision problems.  See July 2015 CAPRI.  Moreover, the Veteran was alert and oriented during these visits, and denied any psychiatric problems.  Id., page 16.  Overall, the VA records include no evidence of psychosis, homicidal ideation, or violent behavior.  
Based on the record, the Board finds that the Veteran's symptoms most closely approximate those contemplated by a 70-percent rating, rather than a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9400.  Specifically, the Veteran has not established the following symptoms, associated with a 100 percent rating: gross impairment in thought processes; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, current or former occupation, or own name.  Id.  
The Veteran has not demonstrated any symptomology of comparable severity to the listed symptoms considered by a 100 percent rating because he has denied any of the listed symptoms.  See Mauerhan, 16 Vet App. 442; Vasquez-Claudio, 713 F. 3d 116-117.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of social and occupational impairment due to his mental health condition more nearly approximates the level contemplated by a 100 percent rating.  For instance, both VA examiners found the Veteran had normal speech and thought processes, whereas to be consistent with a 100 percent rating, it would require gross impairment in communication and thought processes.  Moreover, the Veteran denied persistent hallucinations and homicidal or suicidal ideations, whereas to be consistent with a 100 percent rating it would require persistent hallucinations and persistent danger of hurting one self and others.  Additionally, there is no evidence of psychosis; indeed, the record shows that the Veteran has been oriented to time and place.  Furthermore, while GAF scores are no longer used, as stated by the July 2010 VA examiner, his GAF score, which was relevant at that time was 60, and represents moderate symptoms.  See DSM-IV.  Further, all potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Moreover, the Veteran's symptoms have been consistent throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that at the time of an initial rating "separate ratings can be assigned for separate periods of time based on facts found", a practice known as "staged" rating).  Here, however, the evidence warrants a uniform 70 rating.  
Therefore, the Board finds that the preponderance of the evidence is against a finding that the rating in excess of 70 percent is warranted.  As the preponderance of the evidence is against the claim for an increase, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  

ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.  






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


